DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.1.	Applicant's Amendment to Claims, Abstract and Remarks filed on September 23, 2021 and IDS filed October 12, 2021 are acknowledged.  
2.2.	Claims 2 and 4 have been canceled. Claims 9-20 have been withdrawn. 
2.3.	Claim 1 has been amended by incorporation of the limitations of canceled claims 2 and 4. Therefore, no New Matter has been added with instant Amendmet.  Claims 1, 3 and 5-8 are active.
2.4.	Rejections over previously utilized Prior art of Record are maintained as explained below. Consequently, it is appropriate to make instant Action Final.
      Election/Restriction
3.	For the Record: Applicant elected ( see Response to Restriction Requirement filed on March 25, 2021)  without traverse of Group (I), Claims 1-8  and also elected  Single disclosed Specie as  Composition for LCP ( liquid crystal polymer) synthesis contains a) CHDA (1,4-cyclohexanedicarboxylic acid); b)  HQ ( Hydroquinone); c) HBA  ( 4-hydroxybenzoic acid) and  d) HNA ( 6-hydroxy-2-naphthalenecarboxylic acid). 
	Elected specie read on Claims 1,3 and 5-8. 
                                                      Specification
                                                         Abstract
4.1.	Applicant is reminded of the proper content of an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.” Exemplification of a species could be illustrative of members of the class. For processes, the type of reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary.
Abstract of the disclosure filed on September 23, 2021 is objected to because: a) it does not adequately describe Applicant's invention with respect to monomers used to prepare LCP no chemical names provided for illustrative species of the class. No processing conditions or parameters , the type of reaction and  reagents are disclosed or  illustrated by a single example;
 b) Applicant's  uses phrase " present invention relates";  Corrections are required.  See MPEP § 608.01(b).
		                            Claims Interpretation 
5.	Applicant's claims directed to A composition for synthesis of LCP, comprising specific monomers. 	It would be construed that any LCP polymers comprising same monomers meet Applicant's claimed subject matter because LCP polymers is prepared from mixture ( other words – composition) of same monomers, which read on Applicant's claimed subject matter.
                                       Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.	Claims 1, 3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al " Synthesis and Eutectic Behavior of Liquid Crystalline Copolyesters", 2009 ( reference attached) in view of   Dietz et al ( US 5,747,175) combined with  Yoon et al ( " Advanced Polymerization and Properties of Biobased High Tg polyester of Isosorbide and 1,4-Cyclohexanedicarboxylic Acid through in Situ acetylation), 2013 ( reference attached).
Wang disclosed LCP polymer prepared from composition of monomers including TPA (terephthalic acid), HQ, HBA and HNA ( see page 2174, Table 1). 
Therefore, the difference in composition disclosed by Wang and Applicant's claims in use of CHDA instead of TPA.  
6.2.	However, use of CHDA in LCP polymers is well known. Dietz teaches ( see  col. 7, ln. 46-68) that  LCP polymers can be prepared from mixture of monomers including: " b) from 0 to 49.95 mol % of at least one compound from the group consisting of aromatic dicarboxylic acids and cycloaliphatic dicarboxylic acids;..". Note that the only one cycloaliphatic monomer in component (b) – see col. 8 – is CHDA , and the first choice of aromatic dicarboxylic acid is TPA.  Therefore, Dietz established that TPA and CHDA are functional equivalent for purpose of obtaining LCP polymer.
	In addition it is well known ( see  Yoon)  that " CHDA is based on cyclohexane while the structure of TPA is based on a benzene ring. As a result, CHDA has better weatherability, higher impact strength, and faster stress relaxation. CHDA has three isomers with chair conformations: axial, axial (a,a) trans-isomer, as well as an
equatorial, equatorial (e,e) trans-isomer and an a,e cis-isomer. The transition between the trans conformations occurs through a twisted boat intermediate conformation. This results in high impact resistance and strong mechanical properties" – see page  2931, left column).
	Therefore, it would be obvious to replace TPA with CHDA in composition disclosed by Wang  for purposes obtaining LCP polymer  per teachings provided by Dietz  combined with Yoon  and  expectation that LCP obtained from this composition would have better properties (  weatherability, higher impact strength). 
6.3.	Regarding molar content of dicarboxylic acid ( CHDA ) and HQ ( aromatic diol) or in combination with HBA  as claimed by Applicant in Claims 1- 3 see Wang, Table 1. 
 6.4.	Regarding molar content of HNA ( as claimed by Applicant in Claim 4) note that Wang provide sufficient data ( see Fig.2) with respect to influence of the molar content of HNA on Melting point of LCP polymer : smaller amount lead to higher melting point.
Therefore, one of ordinary skill in the art would be able to adjust molar content of HNA in composition depending on specific requirement to melting point of LCP by routine experimentation in order to obtained LCP with higher melting point.
Response to Arguments
7.	Applicant's arguments filed September 23, 2021 have been fully considered but they are not persuasive.
8.	Abstract filed on September 23, 2021 was not updated as explained in preceding   and instant Office action:  a)  Abstract  does not adequately describe Applicant's invention with respect to monomers used to prepare LCP;  no chemical names provided for illustrative species of the class;  processing conditions or parameters , the type of reaction and  reagents are not  disclosed or  illustrated by a single example;
 b)  Applicant's still  uses phrase " present invention relates";
9.	Applicant's augments with respect to Claims 1, 3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of   Dietz combined with  Yoon  based on alleged absence of sufficient motivation to combine cited references. In this 
	In response for this argument note that it was shown in the Office action that Tm of LCP  will dependent on ratio between HNA and HBA and for this reason this ratio or amount of HNA is a Result Effective variables with respect to Tm of the LCP: than low content of HNA than higher Tm of the LCP copolymer. Therefore, as established in the art  “ discovery of optimum value of a result effective variable in a known process is ordinarily within the skill of the art” See In re Boesch, 617 F.2d 27 or other words is obvious to one of ordinary skill. 
	Regarding Applicant's statement that Examiner did not provide reason why one need produce LCP or any other polymers with sufficient melting point note that if article which may comprise LCP is intended to work at highest possible temperature without changing shape or properties than it is obvious that each component of this article should have sufficient melting temperature for this application/ utility.
In addition note that as established in the art : ". When there is a design need to solve a problem ... and there are a finite number of identified, predictable solutions ..., a person of ordinary skill has good reason to pursue the known options ... within his or her technical grasp." see  Supreme Court's decision in KSR International Co.v. Teleflex Inc., 550 U.S.  82 USPQ2d 1385 (2007).
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu ( Walter) Choi can be reached on (571) 272 1098. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763 

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763